Citation Nr: 1507174	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandson


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1951 to September 1955 and December 1985 to September 1986 with active duty for training from April 1988 to July 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and the Ro in Cleveland, Ohio, respectively.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in November 2014.  A transcript of that hearing has been associated with the claims file.  Jurisdiction is with the St. Petersburg, Florida RO.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for tinnitus was initially denied in an unappealed July 2005 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  The evidence received since the final July 2005 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).
 
2.  The evidence received subsequent to the July 2005 rating decision is new and material and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has reopened the claim for service connection for tinnitus, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claim for service connection for tinnitus in a July 2005 rating decision.  In particular, the RO noted that the evidence received and reviewed in connection with the claim failed to establish that the tinnitus occurred in service or that there was any relationship between the Veteran's current tinnitus and his exposure to noise during military service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 2005 rating decision is final.

The Veteran subsequently filed an application to reopen his claim for service connection for tinnitus in July 2008.  The RO then issued a rating decision in January 2009, which reopened the Veteran's tinnitus claim, but denied service connection.  The Board notes that the Veteran then submitted a new claim for service connection for tinnitus in November 2009.  Although the Veteran indicated that the filing was a claim for service connection and not a notice of disagreement with the January 2009 rating decision, the Board also notes that the Veteran's submission stated that he had attached medical records in support of his claim.  Unfortunately, this November 2009 statement was scanned into VBMS without this attachment and it is unclear from the file which medical records were submitted to VA with the November 2009 filing.  Giving the Veteran every benefit of the doubt, the Board finds that the Veteran's November 2009 filing can be interpreted as new evidence submitted within one year of the January 2009 rating decision.  As such, the Board finds that the January 2009 rating decision did not become final.  38 C.F.R. § 3.156(b).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Of record at the time of the July 2005 rating decision was the Veteran's service treatment records, VA treatment records, a July 2005 VA examination, and lay statements.  The Veteran's STRs and VA treatment records were silent for any complaints or treatment of tinnitus.  The July 2005 VA examiner found tinnitus was not related to inservice noise exposure.  The Veteran's lay statements were that his tinnitus was caused by his noise exposure.  

The evidence received since the final July 2005 rating decision includes testimony by the Veteran regarding the circumstances of his in service noise exposure.  Also newly received was a positive nexus opinion from a private audiologist.  This evidence was not considered at the time of the July 2005 rating decision and included a medical assessment regarding etiology.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for tinnitus.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that there are contradictory medical opinions of record regarding the Veteran's tinnitus.  The Veteran has submitted a private medical opinion regarding the etiology of his tinnitus, however, this opinion is not supported by rationale.  The Veteran has also been afforded three VA examinations in connection with his claim, in July 2005, January 2009, and January 2010.  These VA examiners did not consider the Veteran's testimony regarding his in service incident involving a firing exercise wherein the Veteran was exposed to loud noise and experienced hearing loss thereafter.  The VA examiners have also not opined as to whether or not the Veteran's tinnitus may be related to or aggravated by his service-connected hearing loss.  A VA examination in July 2014 was inadequate as to the Veteran's tinnitus claim, as no etiology opinion with regard to tinnitus was requested nor provided.  As such, the Board finds that a new VA examination should be obtained.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of his tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed tinnitus is causally or etiologically related to the Veteran's military service, to include his in-service noise exposure.  The examiner must also provide an opinion regarding whether any diagnosed tinnitus disorder is caused or aggravated by the Veteran's service-connected hearing loss.  

The examiner must address the following:  1) the Veteran's lay statements that at the November 2014 Board hearing, that he was involved in a firing exercise while in service that involved loud noise and a concussion that knocked him to the deck of the ship, with hearing loss and ear ringing after that incident; 2) the April 2008 private audiologist opinion; 3) and the VA examinations dated in July 2005, January 2009, and January 2010.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


